Title: General Orders, 28 December 1780
From: Washington, George
To: 


                        
                            Thursday December 28th 1780
                            Parole.
                            Countersigns
                        
                        At a General court martial whereof Lieutenant Colonel Forest was President held by order of the Honorable the
                            Board of War in Philadelphia the 6th of December 1780.
                        Mr Thomas Dewees Barrack master was tried on the following charges vizt
                        1st "Neglect of duty."
                        2d "For a partial distribution of wood."
                        3d "For undertaking an office he was not qualified to hold having never taken the Oath of Allegiance to the
                            United States or any particular State." 
                        4th "For not taking the Oath of Office before he acted according to a resolution of Congress of the 15th of
                            July last."
                        5th For selling public wood to the prejudice of the service."

                        The Court after having maturely considered the Evidence both for and against the Prisoner do acquit him of
                            the first second and third charges but find him Guilty of the two last charges and considering the extensive and
                            pernicious nature of the last charge do sentence him under the Resolution of Congress of the 22d of August 1780 passed
                            particularly for the purpose of punishing delinquents in the Quarter masters Commissary’s and Cloathier’s departments to be
                            Cashiered and rendered incapable of holding any future office in the Service of the United States of America and that his
                            crime of selling public Wood and his Sentence be published three times in each of the English and German Newspapers in
                            order to prevent in future the commission of Such crimes for Fear of this or the like Infamy attending them.
                        The Commander in Chief Approves the Sentence and Orders it to take place.
                    